The suit was one for damages to some mares and colts belonging to the plaintiff, caused by alleged rough handling by the railway company in their shipment. In proving the damages two witnesses for the plaintiff were asked to give their opinion as to `the reasonable market value of the animals at destination if they had been handled with ordinary care and delivered in good condition.' In another form the question called for their opinion as to `the difference, if any, between the reasonable market value of the animals at destination in the condition in which they did arrive and that in which they would have arrived if handled with ordinary care and diligence.' Objection was made to the questions upon the ground that the answer to them would call for a conclusion of the witnesses which they were not qualified to give, since it involved a mixed question of law and fact. The objection was overruled and the witnesses permitted to answer. On the appeal a majority of the honorable Court of Civil Appeals for the Second District held that the objection was good and should have been sustained, their view being that the questions called for a conclusion on the very issue to be determined by the jury. Chief Justice Conner dissented from this holding.
The questions certified are (1) whether the trial court ruled correctly in permitting answers to the questions; and (2) whether the admission of the testimony, if erroneous, required a reversal of the judgment.
We understand from the certificate that no question was made as to the witnesses being experienced stock men, or as to their competency to give an expert opinion in answer to the questions propounded. Our answer to the first question is given on this assumption.
We think the testimony was admissible.
The measure of damages in the case was the difference between the market value of the animals at destination in the condition in which they would have been delivered but for the carrier's negligence, and *Page 164 
their market value in their actual condition as caused by its negligence. The only way the damages could be proved was by evidence of such respective values. Testimony as to the first could only be given in answer to a hypothetical question, involving as its basis the assumption that the animals had not been subjected to negligent handling. That would have to be assumed in order for the question to furnish a proper criterion.
Does a question as to value, predicated on such an assumption, call for a conclusion of law or a conclusion upon a mixed question of fact and law? We think not. The inquiry made of a witness by such a question is not his opinion as to whether the carrier was negligent. It calls for his opinion as to the value of the property on the hypothesis that the carrier was not negligent. The proof is necessarily hypothetical, as any jury understands. The questions which elicit it must likewise be hypothetical. A qualified witness may give his opinion on a question of value, since value is a mere matter of opinion. Proof of value is proof of a fact. And proof of value based upon a given hypothesis is still proof of a fact. It invades no province of the jury, since the jury is necessarily advised that the hypothesis is assumed and is therefore not at all the subject of the inquiry.
Here the issue for the jury's determination was whether the carrier was negligent in the handling of the animals. The questions asked the witnesses called for no answer on that question. They merely asked for their opinion as to the value of the animals, altogether assuming that they had been handled in an ordinarily careful manner. It would be a highly technical rule which would interdict such testimony from a witness qualified by knowledge or experience to give it.
In the Roberts case (Houston  T.C. Ry. Co. v. Roberts,101 Tex. 418, 108 S.W. 808) — a suit for damages for delay in the shipment of live stock — cited by the majority of the honorable Court of Civil Appeals, the testimony condemned was that of a witness as to what would have been "a reasonable time" for the shipment. This called directly for an opinion as to the carrier's negligence, and the decision is correct. The testimony here was of distinctly a different character. It was proof of a fact upon an issue entirely outside that of the carrier's negligence and of no consequence unless its negligence was established.
In Chicago, Rock Island  Gulf Railway Company v. Jones, decided by the Court of Civil Appeals for the Sixth District,118 S.W. 759, substantially the same character of testimony as that here presented was held admissible. The ruling was challenged on application for writ of error made to this court, but the writ was refused.
Other decisions by Courts of Civil Appeals to the same effect are: Kansas City, Mexico  Orient Railway Company v. West,149 S.W. 206, and Texas  Pacific Railway Company v. Max Hahn *Page 165 
Packing Co., 197 S.W. 1146, — in addition to the dissenting opinion of Judge Conner in Texas  Pacific Railway Company v. McIntyre  Hampton, 152 S.W. 1103.
The answer given to the first question makes unnecessary a determination of the second.